DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 and 39-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benes (US 8720753).
Benes discloses an adjustable fastening system, comprising: a mounting bracket (1), said mounting bracket comprising a mounting side (facing out in Fig. 2) and an interior side (inside in Fig. 2), wherein said mounting side comprises an outer flange (2, Fig. 2), a raised center portion (hub between 14 and 8, see Fig. 3), and a plurality of 
Benes further discloses a fastener (unnumbered, screws into 18, shown installed in Fig. 2), wherein said fastener is operable to secure said clip to said mounting bracket (see Fig. 1 as example); said mounting bracket further comprises a threaded hole (18), wherein said threaded hole is operable to receive said fastener (see Fig. 1);   said retention hole comprises an indentation in a surface of said back side of said mounting portion, and wherein said retention hole is arcuate in shape (see Fig. 30); said retention hole is operable to receive said retention peg at different points along said arcuate shape of said retention hole, and wherein a rotational position of said clip relative to said mounting bracket is capable of adjustment Inventor: Scott V. Evans- 9-Filed: November 4, 2019 Title: Adjustable Fastening SystemOur File No.: 526u1NPby inserting said retention peg into said retention hole at different points along said arcuate shape of said retention hole (col. 8, ll. 20-25); said clip further comprises a retention member and a tab, and wherein said interior side of said mounting bracket is flat (see Fig. 30, tab at bottom of rear retention member); said retention hole comprises a plurality of indentations in a surface of said back side of said mounting portion, wherein said plurality of indentations form an 
Regarding claims 39+ Benes further discloses an accessory (holster 1), said accessory comprising a mounting point/means (14, 15, 18), said mounting point comprising a plurality of retention pegs as claimed (teeth 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benes (US 8720753) as applied to claims 1-21 above, and further in view of Gregory et al. (US 8783532).

However, Gregory teaches a similar rotatable holster wherein the fastening system comprises a mounting bracket (130, 105, 150), separate from an accessory (190) comprising a mounting point (192); and a clip (197) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Benes device with a separate mounting bracket from the mounting point and clip as taught by Gregory, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claims 31-38, alternatively, Benes as modified above discloses an adjustable fastening system, comprising: a mounting bracket (150, 130), said mounting bracket comprising a mounting side and an interior side, wherein said mounting side comprises an outer flange (unnumbered see 150 in Fig. 16), a raised center portion (unnumbered see 150 in Fig. 16); an accessory (105+190), said accessory comprising an interior (inside holster 190) and a mounting point (lower opening in 105, see Fig. 17), said mounting point comprising a mounting point hole (lower opening in 105, see Fig. 17), wherein said mounting point hole is smaller than said Inventor: Scott V. Evans- 13 -Filed: November 4, 2019 Title: Adjustable Fastening SystemOur File No.: 526u1NPouter flange and large enough to allow said raised center portion to fit within said mounting point hole (see Figs. 17-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 1, 2021